Citation Nr: 1411503	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-23 738 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active military service from July 1987 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A December 2003 RO rating decision increased the Veteran's noncompensable disability rating for right knee arthritis to 10 percent disabling, and denied entitlement to service connection for PTSD.  In February 2004, the Veteran submitted a notice of disagreement (NOD) with the assignment of a 10 percent disability rating for his right knee.  A statement of the case (SOC) was issued in April 2005 and the Veteran perfected his appeal as to this issue in May 2005.  The issue was remanded by the Board in December 2009.  

In a December 2009 decision, the Board reopened a claim for service connection for PTSD and remanded the claim for additional development.  

The Board observes that the Veteran filed a claim of entitlement to service connection for PTSD and filed a separate claim for depression.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has changed the issue to entitlement to an acquired psychiatric disorder to include PTSD and depression as reflected on the title page.

The Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge M. Herman, in November 2008, and at another hearing before the undersigned Veterans Law Judge C. Trueba in November 2012.  Transcripts of the hearings are of record.  

(The issues of entitlement to service connection for a left knee and lumbar spine disorders, and an increased rating for fibromyalgia will be the subjects of a separate decision.)

The issue of entitlement to an increased rating for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD conforming to the DSM-IV criteria due to in-service combat related stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an acquired psychiatric disorder was caused by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has granted the Veteran's claim for service connection for an acquired psychiatric disorder.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2) (2013) (pertaining to combat veterans).

Initially, the Board concedes the Veteran has a current psychiatric disorder, diagnosed as PTSD, as found by the VA examiner in April 2008 and in various VA progress notes dated in December 2005, March and October 2006, and February 2007.  Although the April 2008 VA indicated in his narrative that the primary stressor is unclear, the examiner also noted that the Veteran's primary stressor related to PTSD is seeing his friend and fellow service member shot in a firefight in Kuwait.  

With consideration of the circumstances and events of the Veteran's service, and the clinical evidence of record, with resolution of doubt in the Veteran's favor, the Board finds that the evidence supports entitlement to service connection for an acquired psychiatric disorder to include PTSD.

In closing, the Board again notes that the Veteran originally filed a claim entitlement to service connection specifically for PTSD, and such claim was characterized by VA as potentially encompassing other psychiatric diagnosis.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD.


ORDER

Entitlement to an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD) is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a right knee disability.

The Board notes that the last VA orthopedic examination provided to the Veteran was in April 2012.  During the examination, the VA examiner noted no functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  However, during the November 2012 hearing, the Veteran has reported that he has to lean on his left leg more because he has no use of his right leg.  See Travel Board hearing transcript, November 29, 2012, page 30.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008); see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  Accordingly, the Veteran must be provided with a new VA orthopedic examination to determine the current nature and severity of his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any available and relevant VA treatment records dated from September 2012 to the present.  Any response received in response to this request should be memorialized in the Veteran's claims file.

2.  The RO should also schedule the Veteran for a VA orthopedic examination for his right knee disability with an appropriate expert.  The VA examiner should review the Veteran's claims file and a copy of this remand in conjunction with the Veteran's examination and state that this has been accomplished in the examination report.

In assessing the Veteran's right knee disability, the examiner should specifically consider the Veteran's complaints of loss of use of his right lower extremity.  The examiner should also indicate whether there is any functional loss due to pain, or any additional functional loss due to weakness, fatigability, incoordination, or pain on movement.

3.  Thereafter, the RO should readjudicate the issue of entitlement to an increased disability rating for a right knee disability.  If the claim remains denied, the Veteran and his representative should be given an adequate opportunity to respond.  Thereafter, the issue should be returned to the Board for further appellant review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________
C. TRUEBA
Veterans Law Judge
Board of Veterans' Appeals

__________________________
M. HERMAN
Veterans Law Judge
Board of Veterans' Appeals




__________________________
A. MACKENZIE
Acting Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


